Citation Nr: 1727023	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hyperlipidemia.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1984 to July 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The claim was certified to the Board by the RO in Providence, Rhode Island. 

The Veteran's claim was developed and adjudicated as separate service connection claims for PTSD and depression. In addition to these conditions, the Veteran and his representative have contended the Veteran suffers from anxiety. In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. In light of Clemons, the issue has been recharacterized (as stated on the cover page) to encompass all psychiatric diagnoses.

The issues of entitlement to service connection for sleep apnea and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hyperlipidemia is not a disability for VA compensation purposes.





CONCLUSION OF LAW

Service connection for hyperlipidemia is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify and assist the Veteran.

In September 2011, the Veteran filed his claim by VA form 21-526EZ. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence. 

The Board notes that the Veteran was not afforded a VA examination in conjunction with his claim for service connection for hyperlipidemia. However, the Board finds that no such examination is required in this case because a threshold requirement for providing a VA examination is that the record contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability. 38 C.F.R. § 3.159(c)(4). As will be discussed in greater detail below, hyperlipidemia is considered a laboratory finding and not a disability entitled to compensation. 

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his hyperlipidemia is related to service. 

The Veteran's service treatment records and post-service records show a diagnosis of increased lipids and hyperlipidemia. Despite evidence that the Veteran is prescribed medication for hyperlipidemia, this condition is not a disability per se, for which VA compensation may be awarded. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). Rather, it is a laboratory-confirmed clinical finding of abnormal blood chemistry with no diagnosis of an underlying chronic condition. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st ed. 2007). 

Although hyperlipidemia may be considered a risk factor in the development of certain diseases, it is not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule). The Board notes that the Veteran is service-connected for coronary artery disease and hypertension. The evidence of record fails to show an additional and separate disability associated with hyperlipidemia.

Furthermore, the term "disability" refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439 (1995). There is no evidence of record suggesting that the Veteran's hyperlipidemia causes him any impairment of earning capacity. 

Because hyperlipidemia is not a current disability for which service connection may be granted, the preponderance of the evidence is against the claim of service connection, and these claims must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hyperlipidemia is denied.


REMAND

Unfortunately, remand is required in this claim. Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, VA has a duty to assist a claimant in the procurement of relevant treatment records. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Veteran informed VA that he received treatment at Hampton VA Medical Center (VAMC). It does not appear any attempt was made to retrieve these records. In addition, the Veteran indicated he received counseling from the Virginia Beach Vet Center. VA made two attempts to retrieve these records. No treatment records were received. A treatment summary letter was submitted by a social worker. It is unclear if there are treatment records missing or the treatment summary letter is the extent of the VBVC records. 
Second, the February 2012 VA examination was inadequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examiner determined the Veteran did not have PTSD under DSM-IV criteria. For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the criteria as outlined in the DSM-5. See 38 C.F.R. § 4.125(a) (2016). As the Veteran's claim was certified to the Board in September 2016, a diagnosis of PTSD must conform to DSM-5. In addition, the examiner did not address relevant treatment opinions and lay statements of record. Specifically, the Veteran's August 2011 contention that his anxiety and depression are related to his back problems and the July 2014 social worker opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Lastly, there is no medical opinion of record regarding the nature and etiology of the Veteran's sleep apnea. As the Board is prohibited from making conclusions based on its own medical judgment, additional development is needed prior to adjudication of the claim on appeal. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his sleep apnea or psychiatric conditions, which is not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. Secure for the record updated relevant treatment records from the Veteran's local VAMC, to include requests to Hampton VAMC and Virginia Beach Vet Center (dated from January 2014 to present).
If a treatment summary is the extent of treatment documentation from the Virginia Beach Vet Center (see July 2014 Virginia Beach Vet Center treatment summary), request that the facility provide written documentation that there are no treatment records.

3. After the foregoing records development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any psychiatric disability, to include PTSD, MDD, and anxiety disorder.

(a) The examiner should identify all psychiatric disabilities found, to include whether or not each criterion for a diagnosis of PTSD is met. 

(b) If a PTSD diagnosis is deemed appropriate, the examiner should identify whether it is at least as likely as not that the Veteran's PTSD diagnosis is linked to the Veteran's reported in-service stressors. Please note, VA conceded the Veteran's PTSD in-service stressor in a January 2013 memo.

(c) With respect to any psychiatric disorder other than PTSD diagnosed, is at least as likely as not (50 percent or greater probability) that such psychiatric disability is caused or related to the Veteran's service?

(d) With respect to any psychiatric disorder other than PTSD diagnosed, is at least as likely as not (50 percent or greater probability) that such psychiatric disability is caused by one or more of the Veteran's service-connected disabilities?

(e) With respect to any psychiatric disorder other than PTSD diagnosed, is at least as likely as not (50 percent or greater probability) that such psychiatric disability is aggravated by one or more of the Veteran's service-connected disabilities?  

If aggravation is found, the examiner is asked to state the baseline level of severity of the psychiatric disability before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's psychiatric disorder and what level of increase was due to aggravation from his service-connected disability.

Please discuss the Veteran's August 2008 report that he experiences significant anxiety and depression related to his back pain, the July 2014 social worker opinion, and any other lay statements or psychiatric diagnoses found in the acquired treatment records.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. After remand instructions 1 and 2 are completed to the extent possible, forward the claims file to a qualified medical professional to provide an addendum opinion on the nature and etiology of the Veteran's sleep apnea. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

Is at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea had its onset in service or is otherwise etiologically related to his service?

The examiner should discuss any lay statements regarding the Veteran's sleep problems submitted by the Veteran or reported in treatment records.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

6. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his attorney the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


